Order entered October 12, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                             No. 05-22-01051-CV

                    IN RE TOMMY RAY KING, Relator

         Original Proceeding from the 265th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. F12-55339-R

                                  ORDER
             Before Justices Osborne, Partida-Kipness, and Smith

     Based on the Court’s opinion of today’s date, we DENY relator’s petition for

writ of mandamus.


                                           /s/   ROBBIE PARTIDA-KIPNESS
                                                 JUSTICE